726 S.E.2d 837 (2012)
STATE of North Carolina
v.
William LITTLETON.
No. 435P10-2.
Supreme Court of North Carolina.
June 13, 2012.
Diane A. Reeves, Special Deputy Attorney General, for State of North Carolina.
William Littleton, for Littleton, William.
Ernie Lee, District Attorney, for State of North Carolina.

ORDER
Upon consideration of the petition filed on the 7th of March 2012 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 13th of June 2012."
Upon consideration of the petition filed by Defendant on the 28th of March 2012 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 13th of June 2012."